DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  The drawings must show every feature of the invention specified in the claims.  Therefore, the augmented medical implant comprising a medical device and a drug release mechanism (claim 1), the implantable medical device being an electrical implant, a dental implant, a gastrointestinal implant, a surgical implant (claim 2), the implantable medical device being an orthopedic implant, specifically a rod, screw, pin plate (claims 2 and 3), the implantable medical device being a cardiovascular implant, specifically a valve, a stent, a pacemaker, a defibrillator, an artificial heart (claims 2 and 5), the implantable medical device being a contraceptive implant, specifically an intrauterine device, a hormone-releasing device, an injectable depot (claims 2 and 6), the implantable medical device being a cosmetic implant, specifically an injectable filler, a prosthesis, a graft (claims 2 and 7), the implantable medical device being a tubing, a drain, an instrument, a needle, a stent, a suture, a staple, a thread (claim 8), the drug release mechanism being a coating, a depot, a reservoir (claim 9), the drug release mechanism being a microfluidic device, specifically an actively driven reservoir, a passive micropump, an electrostatic micropump, an active micropump (claims 9 and 11), the implant/drug release mechanism comprising an embedded fluid port (claim 12), the implant/drug release mechanism comprising a controller, specifically the controller being a microchip (claims 

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aung-Din (US PG Pub. 2016/0338974).
Regarding claims 1, 2 and 6, Aung-Din discloses an augmented medical implant comprising an implantable medical device, specifically a contraceptive implant and more specifically an intrauterine device (IUD) configured to perform at least a first medical function ensuing from implantation of the implantable medical device at a site of implantation; and a drug release mechanism in physical association with the implantable medical device, the drug release mechanism being configured to deliver cannabidiol at the site of implantation; wherein the delivery of cannabidiol at the site of implantation is configured to augment the performance of the first medical function by the implantable medical device ([0009], Lines 3-4; [0031], Lines 1-2 and 6-7 & [0210], Lines 8-11 and Last 4 Lines).

Claims 1, 2, 5, 8-10, 13, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weiss et al. (US PG Pub. 2010/0158973), hereinafter Weiss.
Regarding claim 1, Weiss discloses an augmented medical implant comprising an implantable medical device configured to perform at least a first medical function ensuing from implantation of the implantable medical device at a site of implantation; and a drug release mechanism in physical association with the implantable medical device, the drug release mechanism being configured to deliver cannabidiol at the site of implantation; wherein the delivery of cannabidiol at the site of implantation is configured to augment the performance of the first medical function by the implantable medical device ([0095] & [0101], Lines 1-9).
Regarding claims 2, 5 and 8, Weiss discloses the augmented medical implant of Claim 1, wherein the implantable medical device is a cardiovascular implant, specifically a stent a tubing, an instrument, and/or a needle, ([0098]).
Regarding claims 9, 10, 19 and 20, Weiss discloses the augmented medical implant of Claim 1, wherein the drug release mechanism configured to deliver cannabidiol at the site of implantation comprises a coating, specifically a polymer coating, and/or a biocompatible coating, wherein the coating is an adherent coating, adhered to at least a portion of a surface of the implantable medical device, configured to elute cannabidiol, and the implantable medical device comprises a stent and/or a tubing ([0098] & [0101], Lines 1-4 and 8-9).
Regarding claims 13 and 14, Weiss discloses the augmented medical implant of Claim 1, wherein the drug release mechanism configured to deliver cannabidiol at the site of implantation comprises a reservoir associated with a controller, wherein the controller is 
Regarding claim 18, Weiss discloses the augmented medical implant of Claim 9, wherein the wherein the drug release mechanism configured to deliver cannabidiol at the site of implantation comprises a polymer formulation depot ([0101], Lines 5-6 & [0105], Lines 7-8 – to clarify, the broadest reasonable interpretation for the term “depot” is a location where substance is stored; and it is stated that the CBD “may be sequestered in holes, grooves, or pores of the device” and that the device can comprise a polymer; thus the CBD can be delivery from a polymer formulated depot, i.e. the holes/grooves/pores, which act as a location where the CBD is stored, and the holes/grooves/pores being formed of a polymer since that is what the device is made of).
Claims 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claim 9 above, and in view of Hyde et al. (US PG Pub. 2010/0216226), hereinafter Hyde.
Regarding claims 11, 13 and 15-17, Weiss discloses the augmented medical implant of Claim 9, but does not specifically disclose the drug release mechanism is a microfluidic device, specifically an actively driven reservoir with a controller, wherein the controller comprises a microchip, and the controller is configured to release the cannabidiol from the reservoir based upon receipt of a release command and/or detection of a physiological condition.
	However, Hyde teaches a medical implant comprising an actively driven reservoir with a controller, wherein the controller comprises a microchip, and the controller is configured to release reactive components from the reservoir based upon receipt of a release command based 
	In view of the teachings of Hyde, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the drug release mechanism/reservoir, of the augmented medical implant of Weiss, to be an actively driven reservoir with a controller, wherein the controller comprises a microchip, and the controller is configured to release the cannabidiol from the reservoir based upon receipt of a release command and/or detection of a physiological condition, as taught by Hyde; in order to have controlled release of the cannabidiol based on physiological parameters of the patient.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claim 1 above, and in view of Haffner et al. (US PG Pub. 2012/0078362), hereinafter Haffner.
Regarding claim 12, Weiss discloses the augmented medical implant of Claim 1, but does not specifically teach the drug release mechanism comprising an embedded fluid port to permit refilling.
However, Haffner teaches a medical implant (50), illustrated in Figures 2 and 20A-C, wherein the implant comprises a fluid port (52) to permit refilling of the implant with therapeutic agent(s) to be delivered by the implant ([0099] & [0199], Lines 1-6).
 In view of the teachings of Haffner, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the drug release mechanism/medical implant of Weiss to further comprise an embedded fluid port, in order to allow for refilling of the implant with the therapeutic agent/cannabidiol, as taught by Haffner.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al. (US PG Pub. 2008/0021474), hereinafter Bonutti, in view of Weiss.
Regarding claims 1-4, 9 and 10, Bonutti discloses an augmented medical implant comprising an implantable medical device, specifically an orthopedic implant and more specifically a rod (384) configured to perform a first medical function, specifically treating a fracture (382), ensuing from implantation of the implantable medical device (384) at a site of implantation, illustrated in Figures 23A and 23B ([0284], Lines 1-5); but does not teach a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at the site of implantation; wherein the delivery of cannabidiol at the site of implantation. 
However, Weiss teaches an augmented medical implant comprising an implantable medical device and a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at an implantation site ([0095], Lines 1-4 & [0101], Lines 1-4); and further teaches that cannabidiol/CBD has been shown to have anti-inflammatory properties ([0032], Lines 1-2 & [0036], Lines 1-2). 
In view of the teachings of Weiss, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the medical implant/rod, of Bonutti, to further include a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at an implantation site, in order to provide the implant/implantation site with an anti-inflammatory agent/properties, since cannabidiol/CBD is known to have anti-inflammatory properties as taught by Bonutti, such that delivery of the cannabidiol/CBD at the site of implantation is configured to augment the performance, i.e. provide anti-inflammatory properties, of the first medical function, i.e. treating a fracture.

Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Patent No. 4,344,191) in view of Weiss.
Regarding claims 1, 2, 7, 9 and 10, Wagner discloses an augmented medical implant comprising an implantable medical device, specifically a cosmetic implant and more specifically a chin prosthesis (10) configured to perform a first medical function, specifically build up/giving a natural contour to the jaw of patients having receding chins, ensuing from implantation of the implantable medical device (384) at a site of implantation, illustrated in Figures 1-4 (Abstract, Lines 1-6); but does not teach a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at the site of implantation; wherein the delivery of cannabidiol at the site of implantation. 
However, Weiss teaches an augmented medical implant comprising an implantable medical device and a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at an implantation site ([0095], Lines 1-4 & [0101], Lines 1-4); and further teaches that cannabidiol/CBD has been shown to have anti-inflammatory properties ([0032], Lines 1-2 & [0036], Lines 1-2). 
In view of the teachings of Weiss, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the medical implant/chin prosthesis, of Wagner, to further include a drug release mechanism, specifically a polymer coating, configured to deliver cannabidiol at an implantation site, in order to provide the implant/implantation site with an anti-inflammatory agent/properties, since cannabidiol/CBD is known to have anti-inflammatory properties as taught by Bonutti, such that delivery of the cannabidiol/CBD at the site of implantation is configured to augment the performance, i.e. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.